August 9, 2012




                                     JUDGMENT

                   The Fourteenth Court of Appeals
                               DILIP TANDAN, Appellant

NO. 14-11-00373-CV                           V.

                         AFFORDABLE POWER L.P., Appellee
                         ________________________________

        This cause, an appeal from the judgment in favor of appellee, AFFORDABLE
POWER, L.P., signed February 2, 2011, was heard on the record. We have inspected the
record and find that the trial court erred in granting a directed verdict against appellant,
DILIP TANDAN, on appellee’s sworn account claim, and there is no evidence
supporting appellee’s breach of contract claim against appellant. We find error in the
trial court’s judgment awarding damages and attorney’s fees in favor of appellee against
appellant on the claims for sworn account and breach of contract. We therefore order the
portions of the judgment concerning appellee’s claims for sworn account and breach of
contract, and the awards of damages and attorney’s fees thereon, are REVERSED, and
we RENDER judgment that AFFORDABLE POWER, L.P. take nothing from DILIP
TANDAN on these claims.

       Further, we find no error in the remainder of the judgment finding liability for
fraud and awarding damages thereon, and we order those portions AFFIRMED.

       Each party shall be responsible for their own costs incurred in this appeal.

       We order this decision certified below for observance.